Citation Nr: 0911478	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  00-14 005	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO)  
in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for right hip disability.

2.  Entitlement to an initial disability rating in excess of 
10 percent for right knee disability.

3.  Entitlement to a disability rating in excess of 10 
percent for right ankle disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The Veteran had active service from December 1966 to October 
1968.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from two RO rating decisions.  In a January 
2000 rating decision, the RO denied a compensable disability 
rating for service-connected right ankle disability.  The RO 
also denied service connection for right hip disability, 
right knee disability, and back disability-each claimed as 
secondary to the right ankle disability.  The Veteran filed a 
notice of disagreement (NOD) in February 2000, and the RO 
issued a statement of the case (SOC) in March 2000.  The 
Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in March 2000.

In August 2000, the Veteran testified during a hearing before 
an RO Hearing Officer; a transcript of that hearing is of 
record.  

In November 2000, the RO issued a supplemental SOC (SSOC), 
reflecting the continued denial of the claims for an 
increased rating for residuals of a right ankle injury and 
for service connection for a low back disability.

Also in November 2000, the RO Hearing Officer granted service 
connection and assigned an initial 10 percent rating for 
arthritis of the right hip, and granted service connection 
and assigned an initial zero percent (noncompensable) rating 
for arthritis of the right knee-each effective October 20, 
1999, the date of filing of the Veteran's original claim.  

In January 2001, the Veteran filed a NOD, claiming 
entitlement to higher initial ratings for the right hip and 
knee.  The RO issued a SOC in May 2001, and the Veteran filed  
a substantive appeal in October 2001.  

The Board also notes that, in April 2001, the Veteran filed a 
claim seeking a disability rating in excess of 50 percent for 
service-connected post-traumatic stress disorder (PTSD).  In 
August 2001 and July 2002 rating decisions, the RO denied the 
Veteran's claim for an increased disability evaluation for 
PTSD.  A July 2002 NOD expressed disagreement with the July 
2002 determination.  In a March 2004 rating decision, the RO 
granted an increased 70 percent rating for PTSD, effective 
June 1, 2001, and simultaneously issued a SOC.  The RO 
attached a blank VA Form 9 to the SOC and instructed the 
Veteran that he must complete and return the Form 9 to 
perfect his appeal.  However, copies of the March 2004 rating 
decision and SOC were not included in the claims file when 
the file was transferred to the Board.  

Because the Veteran has disagreed with the initial ratings  
assigned following the grant of service connection for right 
hip and knee disability, the Board has characterized those 
claims in light of the distinction noted in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).  

In December 2004, the Board remanded to the RO (via the 
Appeals Management Center (AMC) in Washington, DC).  the 
three claims for higher rating set forth  on the title page, 
along with the claim for service connection for back 
disability, and the claim for an increased rating for PTSD 
(for issuance of a SOC), In a June 2006 rating decision, the 
Cleveland Resource Center granted a 10 percent initial rating 
for right knee disability, effective October 20, 1999; and 
also granted service connection for back disability.  The 
grant of service connection for back disability represents a 
full grant of the benefit sought in regard to that claim.  
The AMC continued the denial of the claim for an initial 
rating in excess of 10 percent for right hip disability, and 
a disability rating higher than 10 percent for right ankle 
disability (as reflected in a June 2006 SSOC), and returned 
these matters to the Board for further appellate 
consideration.  

As  the Veteran did not file a VA Form 9 or equivalent 
document in response to the March 2004 SOC for PTSD, and the 
time limit for filing has since expired, the only claims 
remaining on appeal are those set forth on the title page. 

By letter dated on October 26, 2004, the Board requested that 
the Veteran clarify whether he still wants a Board hearing, 
and, if so, the type of hearing he desired.  The letter 
stated that if the Veteran did not respond within 30 days, 
the Board would presume that he no longer wanted a hearing.  
As the 30-day response period has expired, and the Board has 
received no response from the Veteran, to date, the Veteran's 
prior hearing request is deemed withdrawn.

In February 2009, the undersigned granted the motion of the 
Veteran's representative to advance this appeal on the 
Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 
2002) and 38 C.F.R. § 20.900(c) (2008).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Since the October 20, 1999 effective date of the grant of 
service connection, the  Veteran's right hip disability has 
been manifested by hip flexion measured to 70 degrees, with 
pain from 60 to 70 degrees, and abduction measured to 20 
degrees, with pain from 10 to 20 degrees.  

3.  Since the October 20, 1999 effective date of the grant of 
service connection, the Veteran's right knee disability has 
been manifested by extension to 0 degrees, and flexion to 115 
degrees, with pain from 95 to 115 degrees, and no lateral 
instability or subluxation.  

4.  Pertinent to the  October 20, 1999 claim for increase,  
the evidence reflects that the Veteran's right ankle 
disability has been manifested by no more than  moderate 
overall limitation of motion.




CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for right hip disability have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.6, 4.7, 4.40, 
4.45, 4.71, 4.71a, Diagnostic Codes 5003, 5251 (2008).  

2.  The criteria for an initial rating in excess of 10 
percent for right knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.6, 4.7, 4.40, 
4.45, 4.71, 4.71a, Diagnostic Codes 5003, 5260 (2008).  

3.  The criteria for a disability rating in excess of 10 
percent for right ankle disability have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.6, 4.7, 4.40, 
4.45, 4.71, 4.71a, Diagnostic Codes 5003, 5271 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board also is aware of the recent decision of the United 
Court of Appeals for Veterans Claims (Court) in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, 
the Court held that, in rating cases, VA must notify the 
claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, the initial adjudication of the right knee 
claim, and the service connection claims for disability of 
the right hip and knee, was prior to the effective date of 
the VCAA.  In a March 2005 post-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claims for higher 
ratings, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The March 2005 VCAA letter 
specifically informed the Veteran to submit any evidence in 
his possession pertinent to the claims on appeal (consistent 
with Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect).  After issuance of the March 2005 letter, and 
opportunity for the Veteran to respond, the June 2006 SSOC 
reflects readjudication of the claims.  Hence, the Veteran is 
not shown to be prejudiced by the timing of the notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

To whatever extent the aforementioned letter is deficient in 
meeting the Vazquez-Flores requirements with respect to the 
right ankle claim, the claims file reflects that the Veteran 
had actual knowledge of the information and evidence 
necessary to substantiate his claim for an increased rating 
for right ankle disability.  In this regard, in 
correspondence received in January 2009, the Veteran's 
representative discussed in detail the requirements for a 
higher rating for ankle disability, as well as the evidence 
that supports such a rating.  Significantly, the Court in 
Vazquez-Flores held that actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what is 
necessary to substantiate a claim.  Vasquez-Flores, 22 Vet. 
App. at 48, citing Dalton v. Nicholson, 21 Vet. App. 23, 30-
31 (2007).  Given the statements of the Veteran's 
representative, the Board finds that the Veteran has 
demonstrated that he has actual knowledge of the information 
and evidence needed to support higher ratings for the 
disabilities under consideration..  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.    Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records, and the report of a July 2005 VA 
examination.  Also of record and considered in connection 
with the appeal is the transcript of the Veteran's August 
2000 RO hearing, along with various written statements 
provided by the Veteran and his representative, on his 
behalf.  The Board also finds that no additional RO action to 
further develop the record  in connection with any of these 
claims is warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).




II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2006); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  See Johnson v. Brown, 9 
Vet. App. 7 (1996).

A.  Higher Initial Ratings

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is entitlement 
to a higher initial rating since the grant of service 
connection, evaluation of the medical evidence since the 
grant of service connection to consider the appropriateness 
of "staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  Fenderson, 12 Vet. App. at 126.  

1.  Right Hip

The veteran's right hip disability has been rated under 38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003-5251..  
Hyphenated diagnostic codes are used when a rating under one 
code requires use of an additional diagnostic code to 
identify the basis for the rating. 38 C.F.R. § 4.27..  Here, 
DC 5003 applies to arthritis and DC 5251 applies to 
limitation of extension.

Diagnostic Code 5251 authorizes only a 10 percent rating for 
limited extension of the thigh to 5 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5251.  Accordingly, a higher rating is 
not available under that code.  

The Board also has considered the applicability of 
alternative diagnostic codes for evaluating the Veteran's 
right hip disability, but finds that no higher rating is  
assignable.  Objective medical findings do not include 
ankylosis of the right hip, or flail joint, or impairment of 
the femur.  Consequently, evaluation of the Veteran's right 
hip disability under Diagnostic Codes 5250, 5254, or 5255, 
respectively, is not warranted.  

With respect to other limitation of motion, Diagnostic Code 
5252 provides a 20 percent rating where flexion is limited to 
30 degrees, a 30 percent rating where flexion is limited to 
20 degrees, and a 40 percent rating where flexion is limited 
to 10 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5252.  

Further, Diagnostic Code 5253 provides a 20 percent rating 
where motion on abduction is lost beyond 10 degrees.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5253.   

Standard hip range of flexion is from 0 degrees to 125 
degrees.  Abduction is from 0 degrees to 45 degrees.  See 38 
C.F.R. § 4.71, Plate II.  

Considering the pertinent evidence in light of the above-
noted criteria, the Board finds that the criteria for a 
disability rating in excess of 10 percent for the Veteran's 
service-connected right hip disability have not been met at 
any time since the October 20, 1999 effective date of the 
grant of service connection.

The report of a July 2005 VA examination shows hip flexion 
measured to 70 degrees with pain from 60 to 70.  Abduction 
was measured to 20 degrees, with pain from 10 to 20.  The 
examiner stated that there is no ankylosis of the right hip.  

As the examiner found objective evidence of painful motion 
beyond 60 degrees of flexion and 10 degrees of abduction, the 
Board considers those points to be the true extents of 
motion.  In so finding, the Board has taken into 
consideration the extent of the Veteran's functional loss due 
to pain, consistent with 38 C.F.R. §§ 4.40, 4.45 and DeLuca.  

The report of an August 2005 VA orthopedic consultation shows 
right hip flexion to 60 degrees, with a 10 degree lack of 
extension and a 10 degree fixed external rotation.  

In September 2000,  Robert J. Smolinski, M.D., a private 
physician, noted that the Veteran had near full hip extension 
and flexion to 110 degrees.  However, internal rotation was 
minimal, and external rotation was measured to 20 degrees.  

Based on the measured range of pain-free flexion and 
abduction, the Board concludes that the Veteran's impairment 
of right hip motion more nearly approximates the criteria for 
the 10 percent rating than those for the 20 percent rating.  

Moreover, while pain was noted on examination, the objective 
evidence indicates that the pain experienced by the Veteran 
is only within certain ranges of motion, beyond those noted 
as without pain by the July 2005 examiner.  There was no 
significant deformity or atrophy of the right hip; and, after 
repetitive flexion and extension of the right hip, there was 
no change in pain, weakness, fatigability, or incoordination, 
with the same range of motion and pain pattern as noted 
above.  Private examiner, Robert J. Smolinski, M.D. noted in 
September 2000 that strength was normal.  As such 
symptomatology has been considered in the assigned schedular 
rating, the Board finds that there is no additional 
functional loss to support a higher rating, pursuant to 38 
C.F.R. §§ 4.40, 4.45 and DeLuca.

The August 2005 orthopedic examiner discussed the risks and 
benefits of a hip replacement; although, it does not appear 
that he recommended such a procedure.  In September 2000 , 
Dr.  Smolinski  noted that a hip replacement would ultimately 
likely be required.  However, at that time, it was not 
recommended.  While the Board acknowledges the possibility 
that a prosthetic hip replacement may someday be necessary, 
the Board finds that, currently, the Veteran is most 
appropriately rated on the basis of limitation of motion, and 
that a rating on the basis of a prosthetic hip replacement is 
not indicated at this time.  

The Board also notes that the August 2005 orthopedic examiner 
described the Veteran's right hip disability as moderate to 
severe.  However, use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in deciding a claim for higher rating.  See  38 
C.F.R. §§ 4.2, 4.6..  Indeed, the rating criteria provide no 
indication that "severe" arthritis corresponds to any 
particular rating.  The Board notes that the rating criteria 
governing hip impairment provide specific measurements and do 
not incorporate estimations as to overall level of severity.  
In light of the unambiguous measurements provided by the 
August 2005 examiner, his description of the level of 
impairment of the veteran's hip disorder as "severe," offered 
as it was without reference to the framework of the rating 
criteria, is not probative of the Veteran's entitlement to a 
20 percent rating.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (the Board's consideration of factors which are wholly 
outside the rating criteria provided by the regulations is 
error as a matter of law).

2.  Right Knee

The veteran's right knee disability has been rated under 38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003-5260 .  
Hyphenated diagnostic codes are used when a rating under one 
code requires use of an additional diagnostic code to 
identify the basis for the rating. 38 C.F.R. § 4.27   Here, 
DC 5003 applies to arthritis and DC 5260 applies to 
limitation of flexion.

Diagnostic Code 5260 authorizes a 10 percent rating for 
limited flexion of the leg to 45 degrees.  A 20 percent 
rating is authorized for limited flexion to 30 degrees.  A 30 
percent rating is authorized for limited flexion to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

In addition, under Diagnostic Code 5261, a 10 percent rating 
requires extension limited to 10 degrees.  A 20 percent 
rating requires extension limited to 15 degrees.  A 30 
percent rating requires extension limited to 20 degrees.  A 
40 percent rating requires extension limited to 30 degrees.  
A 50 percent rating requires extension limited to 45 degrees.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Standard knee range of motion is from 0 degrees (extension) 
to 140 degrees (flexion).  See 38 C.F.R. § 4.71, Plate II.  

Under Diagnostic Code 5257, other impairment of the knee, 
such as recurrent subluxation or lateral instability, is 
rated as 10 percent when slight, 20 percent when moderate, 
and 30 percent when severe.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

The VA General Counsel has held that a claimant who has 
arthritis (resulting in limited or painful motion) and 
instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, cautioning that any such 
separate rating must be based on additional disabling 
symptomatology.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  The VA 
General Counsel has further held that separate ratings under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the 
same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 
(2008).

Considering the evidence of record in light of the above- 
noted legal authority, the Board finds that assignment of 
rating in excess of 10 percent for the Veteran's service-
connected right knee disability is not warranted at any point 
since the  October 20, 1999 effective date of the grant of 
service connection.

The report of a July 2005 VA examination shows extension to 0 
degrees, and flexion to 115 degrees, with pain from 95 to 115 
degrees.  

As the examiner found objective evidence of painful motion 
beyond 95 degrees of flexion, the Board considers that point 
to be the true extent of motion.  In this regard, the Board 
is thus taking into consideration the extent of functional 
loss due to pain, consistent with 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca.. 

In September 2000, Dr. Smolinski noted that the right knee 
had full range of motion.  

Based on the measured range of pain-free flexion and 
extension, the Board concludes that the Veteran's impairment 
of right knee motion more nearly approximates the criteria 
for a noncompensable rating than those for either the 10 
percent or 20 percent rating.  It would appear that the 
current 10 percent rating was assigned under Diagnostic Code 
5003, on the basis of X-ray evidence of arthritis with pain 
on motion.  The requirements for a higher rating under that 
code will be discussed in more detail below.  However, there 
is no basis to assign either a higher rating, or a separate 
compensable rating under Diagnostic Codes 5260 or 5261.  

Moreover, the objective evidence indicates that the pain 
experienced by the Veteran is only within certain ranges of 
motion, beyond those noted as without pain by the July 2005 
examiner.  There was no significant deformity or atrophy of 
the right knee; and, after repetitive flexion and extension 
of the right knee, there was no change in pain, weakness, 
fatigability, or incoordination, with the same range of 
motion and pain pattern as noted above.  As such 
symptomatology has been considered in the assigned schedular 
rating, the Board finds that there is no additional 
functional loss to support a higher rating pursuant to 38 
C.F.R. §§ 4.40, 4.45 and DeLuca..  

With respect to a rating under Diagnostic Code 5257, the July 
2005 examiner found the medial and lateral collateral 
ligaments, and the anterior and posterior cruciate ligaments 
were stable and normal.  I n September 2000, Dr. Smolinski  
noted that the knee was stable.  Thus, there is no basis to 
assign a higher rating or a separate compensable rating under 
that code.  

No other diagnostic code provides a basis for assignment of a 
rating in excess of 10 percent for the right knee.  
Disabilities of the knee and leg are rated under 38 C.F.R. § 
4.71a, Diagnostic Codes 5256-5263; however, several of these 
diagnostic codes are simply not applicable to the Veteran's 
service-connected right knee disability.  It is neither 
contended nor shown that the Veteran's service-connected 
right knee disability involves ankylosis, dislocated 
semilunar cartilage, symptomatic removal of semilunar 
cartilage, impairment of the tibia and fibula, or genu 
recurvatum.  As such, Diagnostic Codes 5256, 5258, 5259, 
5262, or 5263, respectively, provide no basis for assignment 
of any higher rating.  

B.  Increased Rating

As with claims for higher initial ratings, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505, 509-510 (2008).  The following analysis is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.   

Historically, in an August 1989 rating decision, the RO 
granted service connection and assigned a zero percent rating 
for right ankle disability, pursuant to Diagnostic Code 5271.  
In October 1999, the Veteran filed his current claim for an 
increased rating.  The January 2000 rating decision continued 
the noncompensable rating for right ankle disability.  In 
November 2000, the RO increased the rating to 10 percent, 
effective October 20, 1999.  

Diagnostic Code 5271 provides a 10 percent rating for 
moderate limitation of motion of the ankle, while a 20 
percent rating is warranted for marked limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5271.  

Standard range of ankle dorsiflexion is from 0 to 20 degrees, 
and plantar flexion is from 0 to 45 degrees.  See 38 C.F.R. § 
4.71, Plate II.  

Considering the pertinent evidence in light of the above-
noted criteria, the Board finds that the criteria for a 
disability rating in excess of 10 percent for the Veteran's 
service-connected right ankle disability have not been met at 
any time pertinent to the  October 1999 claim for increased 
rating.  

The objective evidence with respect to range of motion 
consists primarily of a July 2005 VA examination report.  The 
examiner measured plantar flexion to 40 degrees, with pain 
noted from 30 to 40 degrees.  Dorsiflexion was measured to 15 
degrees, with pain noted from 10 to 15 degrees.  

As the examiner found objective evidence of painful motion 
beyond 30 degrees of plantar flexion and 10 degrees of 
dorsiflexion, the Board considers those points to be the true 
extents of motion.  In so finding, the Board has considered 
the extent of the Veteran's functional loss due to pain, 
consistent with 38 C.F.R. §§ 4.40, 4.45 and DeLuca..  

In September 2000 , Dr.  Smolinski noted that the Veteran had 
a 10 degree decrease of dorsiflexion and plantar flexion, 
with pain.  

Based on the measured range of pain-free dorsiflexion, which 
is 50 percent of normal, and the measured range of pain-free 
plantar flexion, which is approximately 67 Percent of normal, 
the Board concludes that the Veteran's impairment of ankle 
motion is most accurately characterized as moderate.  Marked 
limitation of motion is not shown.  In other words, the 
criteria for a 10 percent rating are more nearly approximated 
than those for a 20 percent rating.  

The Board notes that the Veteran has described his ankle pain 
as severe.  In a September 2000 private examination report,  
Dr. Smolinski,  described the Veteran's complaint of "fairly 
severe pain" and persistent giving way.  In the report of 
the July 2005 VA examination, the Veteran also complained of 
severe right ankle pain with flare ups once a week lasting 
approximately two days.  During such flare-ups, he estimated 
that he is "30 percent of his normal self."  However, the 
objective evidence indicates that the pain experienced by the 
Veteran is only within certain ranges of motion, beyond those 
noted as without pain by the July 2005 examiner.  As that 
symptomatology has been considered in the assigned schedular 
rating, the Board finds that there is no additional 
functional loss to support a higher rating pursuant to  38 
C.F.R. §§ 4.40, 4.45 and DeLuca .  

In so finding, the Board notes that the July 2005 examiner 
found no evidence of muscular atrophy.  The veteran's 
reflexes were 2+, bilaterally.  Motor testing of ankle-foot 
dorsiflexers, plantar flexors, big toe extenders, and foot 
everters were all 5 out of strength, characterized as normal.  
The Veteran was described as able to fulfill his activities 
of daily living of bathing (although he takes a shower), and 
dressing (although putting his socks on is significantly 
problematic, especially with his right side, sometimes 
causing him incapacitating type pain for a period of time).  
He can walk with limitations 20 to 30 minutes.  He can stand 
with limitations 5 or 10 minutes.  His sleeping is somewhat 
disrupted because of the pain, tossing and turning throughout 
the night.  Significantly, the July 2005 examiner found, 
after repetitively flexing and extending his right ankle for 
pain, weakness, fatigability, and incoordination, it showed 
no change, with the same range of motion and pain pattern as 
noted above. 

In sum, the objective evidence indicates that, although the 
Veteran has experienced pain in his right ankle, he has s 
maintained significant motion that is pain-free.  

The Board also has considered the applicability of 
alternative diagnostic codes for evaluating the Veteran's 
right ankle disability, but finds that no higher rating is 
assignable.  Objective medical findings do not include 
ankylosis of the right ankle, ankylosis of the right 
subastragalar or tarsal joint, malunion of os calcis or 
astragalus, or astragalectomy of the right ankle.  The July 
2005 VA examiner found no ankylosis of the right ankle, no 
significant deformity, crepitus, or swelling.  The os calcis 
was in normal alignment with the tibia and fibula.  
Consequently, evaluation of the Veteran's right ankle 
disability under Diagnostic Codes 5270, 5272, 5273 or 5274, 
respectively, is not warranted.

C.  All Claims

The Board acknowledges the argument of the Veteran's 
representative, advanced in the January 2009 Informal Hearing 
Presentation, that the RO misapplied the criteria for 
arthritis.  It is the essential contention of the 
representative that the Veteran can and should receive a 20 
percent rating for each disability on appeal, based on 
occasional incapacitating exacerbations.  Indeed, the 
Veteran's disabilities of the right ankle, knee, and hip each 
involve X-ray evidence of arthritis.  The Board has 
considered entitlement to a rating in excess of 10 percent 
under Diagnostic Code 5003.  However, the 20 percent rating 
available under Diagnostic Code 5003 is specified for 
involvement of 2 or more major joints or groups of minor 
joints.  In other words, the 20 percent rating would be 
applied to all major joints or groups of minor joints 
affected by arthritis.  Separate 20 percent ratings for each 
joint, as requested by the representative, are inconsistent 
with the stated criteria.  Moreover, Note (1) under that code 
specifies that such a rating will not be combined with 
ratings based on limitation of motion.  As the Veteran is 
already receiving separate 10 percent ratings for the right 
ankle, hip, and knee, a 20 percent rating under Diagnostic 
Code 5003 would not be more advantageous to the Veteran than 
the currently assigned separate ratings.  As such, the 
criteria for a higher rating under this diagnostic code are 
not met.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

All of the above determinations are based upon consideration 
of pertinent provisions of VA's rating schedule.  
Additionally, the Board finds that there is no showing that, 
at any point pertinent to any of the claims on appeal, any of 
the disabilities under consideration has reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher rating on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b) (cited in the March 2000 
SOC).  In this regard, the Board notes that none of the 
disabilities has  objectively been shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
any assigned  rating), to result in repeated 
hospitalizations, to otherwise render inadequate  application 
of the regular schedular standards.  In the absence of 
evidence of any of the factors outlined above, the criteria 
for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, there is no basis for staged 
rating of any of the disabilities under consideration, 
pursuant to Fenderson or Hart (as appropriate), and the claim 
for a higher rating for right ankle disability, as well as  
the claims for higher initial ratings for right knee 
disability and right hip disability, must be denied.  In 
reaching these  conclusions, the Board has considered the 
applicability of the benefit-of- the-doubt doctrine.  
However, as the preponderance of the evidence is against 
assignment of any higher rating, that doctrine is not 
applicable in this appeal.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 
49, 55-56 (1990).


ORDER

An initial disability rating in excess of 10 percent for 
right hip disability is denied.

An initial disability rating in excess of 10 percent for 
right knee disability is denied.

A disability rating in excess of 10 percent for right ankle 
disability is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


